DETAILED ACTION
This action is in response to applicant's amendment filed 07/07/22.
The examiner acknowledges the amendments to the claims and specification.
Claims 21-22, 24, 27-32, and 35 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
In light of the of the amendments filed 07/07/2022, the rejection of Claims 21-22, 24, 27-32, and 35 have been withdrawn; specifically none of the prior art of record teach a plurality of first fasteners comprising a plurality of needles, and a suction lumen attached to the plurality of needles.

Terminal Disclaimer
The terminal disclaimer filed on 07/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 9,888,925 and U.S. Pat. No. 10,524,791 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

To the specification filed 07/07/2022:
In paragraph [0001], after “April 11, 2013,” --now U.S. Patent No. 10,524,791,-- is inserted.
In paragraph [0001], after “November 12, 2004,” --now abandoned,-- is inserted.


Reasons for Allowance
Claims 21-22, 24, 27-32, and 35 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination teaches or renders obvious, inter alia, a tissue clamping device and method for sealing a left atrial appendage of a patient including a plurality of first fasteners comprising a plurality of needles, and a suction lumen attached to the plurality of needles.  Barry (U.S. Pub. No. 2004/0073241) teaches a plurality of first fasteners comprising a plurality of needles (102b-c; Figure 10), and Zenati (U.S. Pub. No. 2004/0030335) teaches suction to manipulate a left atrial appendage (Figure 4 and paragraph [0063]), however the prior art of record do not teach   a suction lumen attached to a plurality of fastener needles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771